Fourth Court of Appeals
                                San Antonio, Texas
                                   September 15, 2015

                                   No. 04-15-00423-CV

                             INTEREST OF J.G.M., a child,

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-PA-01833
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       The State’s Motion for Extension of Time to File Brief is GRANTED. Time is extended
to September 28, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court